Name: 94/990/EC: Commission Decision of 21 December 1994 determining for Austria the number of Animo units which may benefit from the Community's financial contribution (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  economic policy;  Europe;  agricultural policy
 Date Published: 1994-12-31

 Avis juridique important|31994D099094/990/EC: Commission Decision of 21 December 1994 determining for Austria the number of Animo units which may benefit from the Community's financial contribution (Only the German text is authentic) Official Journal L 378 , 31/12/1994 P. 0067 - 0067COMMISSION DECISIONof 21 December 1994determining for Austria the number of Animo units which may benefit from the Community's financial contribution(Only the German text is authentic)(94/990/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Decision 91/539/EEC of 4 October 1991 laying down implementing rules for Decision 91/426/EEC (Animo) (1), as amended by the Act concerning the conditions of accession of the Kingdom of Norway, the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded and in particular Article 1a thereof, Whereas the Austrian authorities have notified the Commission of the number of Animo units within the meaning of Article 1 of Commission Decision 91/398/EEC of 19 July 1991 on a computerized network linking veterinary authorities (Animo) (2) which are to be set up in their territory; Whereas the number of units which may benefit from a Community financial contribution should be fixed, HAS ADOPTED THIS DECISION: Article 1The number of units within the meaning of Article 1 of Decision 91/398/EEC which may benefit from the Community's financial contribution to the setting up in Austria of the Animo comupterized network shall be 74. Article 2This Decision shall take effect subject to and on the date of the entry into force of the Treaty of Accession of Austria, Finland and Sweden. Article 3This Decision is addressed to the Republic of Austria. Done at Brussels, 21 December 1994. For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 294, 25. 10. 1991, p. 47. (2) OJ No L 221, 9. 8. 1991, p. 30.